Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-14-00358-CV

              Juanita SPRUTE, M.D. and Jefferson Family Practice Associates,
                              Appellants/Cross-Appellees

                                             v.

                                   Arnold L. LEVEY,
                                 Appellee/Cross-Appellant

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-02406
                          Honorable Larry Noll, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the orders of the trial court are
AFFIRMED. Costs of the appeal are taxed against the parties who incurred them.

       SIGNED July 15, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice